Citation Nr: 1013540	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk

INTRODUCTION

The Veteran served on active duty from August 1976 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Roanoke, 
Virginia, RO that denied the Veteran's claim for service 
connection.

In March 2010 the Veteran testified before the undersigned 
Acting Veterans Law Judge in a hearing at the VA Central 
Office in Washington, DC.  A transcript of that testimony is 
of record.  During the hearing he presented additional 
documentary evidence in the form of statements from family 
members, along with a waiver of RO jurisdiction; the Board 
has accepted the additional evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.800 (2009).


FINDINGS OF FACT

1.  The Veteran had a back injury in service.

2.  Competent medical evidence does not demonstrate a 
relationship between the current back disorder and any 
incident of active service.

3.  The Veteran's diagnosed degenerative joint disease of the 
spine did become manifest until many years after discharge 
from service.


CONCLUSION OF LAW

The Veteran does not have a current back disorder that was 
incurred in or aggravated by active service, nor may such 
incurrence or aggravation be presumed. 38 U.S.C.A. §§1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2009).

In general, on receipt of a claim for benefits VA will notify 
the claimant of the evidence that is necessary to 
substantiate the claim.  VA will also inform the claimant 
which information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); 38 C.F.R. § 3.159(b) (2003).

The Board is aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), in which the Court held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (in this case the 
RO) decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

During the course of the appeal the appellant was provided a 
December 2005 letter informing him of the elements required 
to establish entitlement to service connection, and the 
appellant had ample opportunity to respond prior to the RO's 
readjudication of the clam as reflected in the Statement of 
the Case (SOC) in September 2007.

The Veteran has not been provided notice of the disability-
rating and effective-date elements of a claim for service 
connection, as required under Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, because the Board's 
adjudication below denies service connection there is no 
change in disability rating or effective date.  Accordingly 
the Board's action results in no prejudice to the Veteran 
under Dingess/Hartman.

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in July 2007.  The report of 
this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and his representative have not contended 
otherwise.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board will 
accordingly proceed with adjudication of the issue on appeal.

II. Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (2009).

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

During a July 2007 VA examination of the spine, the Veteran 
was diagnosed with degenerative joint disease of the lumbar 
spine and in a January 2007 VA treatment note he was 
diagnosed with chronic back pain.  Accordingly, the first 
element of service connection - medical evidence of the 
claimed disability - is satisfied. However, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

An injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis, and, where an 
opinion is used to link the current disability to a cause 
during service, a competent opinion of a medical professional 
is required.  Caluza, 7 Vet. App. 498.

For the reasons cited below, the Board finds the Veteran is 
shown by objective evidence to have been injured in-service 
by falling on ice, while playing basketball, and falling on a 
diving board as he contends, but also finds his current back 
disorder is not due to that accident or any other incident of 
service.

The Veteran is diagnosed inter alia with degenerative joint 
disease of the lumbar spine.  Service connection may be 
granted on a presumptive basis for arthritis that becomes 
manifest to a compensable degree within the first year after 
discharge from service even if not demonstrated during 
service.  38 C.F.R. §§ 3.307, 3.309(a).  However, in this 
case there is no indication arthritis of the lumbar spine was 
manifested to any degree prior to January 2007, many years 
after discharge from service.  Accordingly, the presumption 
does not apply.

In a March 2010 Board hearing transcript, the Veteran 
asserted chronic problems with his back ever since his 
injuries during service.  (See page 3).  As noted above, 
there is no documented treatment for any lumbar spine 
problems until many years after discharge from service.  
However, the Board acknowledges that symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Further, lay evidence in the form of statements or testimony 
by a claimant is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation. 
Layno v. Brown, 6 Vet. App.465, 469 (1994); Savage, 10 Vet. 
App. 488, 495-98.

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, 6 Vet. App. 465, distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  For the reasons cited 
below, the Board finds the Veteran's account of chronic 
symptoms since injury during service to not be credible.

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness. 
Caluza, 7 Vet. App. 498.  The Board may weigh the absence if 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Finally, the 
Board may not ignore a veteran's testimony simply because he 
or she is an interested party and stands to gain monetary 
benefits; personal interest may, however, affect the 
credibility of the evidence.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).

The Board finds the Veteran's account of chronic symptoms 
since injury in service to not be credible because such 
account is inconsistent with service treatment records, in 
which no such symptoms are documented and in which, on his 
March 1978 service separation examination, the Veteran 
specifically denied symptoms indicating that he had no 
recurrent back pain, had a normal spine, and that he was in 
good health.  The Veteran's account is also inconsistent with 
years of medical treatment records in which there is no 
indication of a current back disorder prior to the December 
2002 VA treatment note which indicates a cervical muscle 
strain that had resolved.  The Board notes that Buchanan does 
not apply in this case because contemporaneous treatment 
records are on hand, and such contemporaneous records 
disprove the Veteran's account of chronicity.  In fact during 
an October 2002 physical examination done by the VA, the 
Veteran reported no pain or tenderness in his back and the 
examiner noted normal curvature and mobility.  A November 
2002 VA nursing note indicated normal range of motion for the 
musculoskeletal assessment.  

The Board also finds the Veteran's sister, Ms. L.S.'s 
account, not to be credible because such account is 
inconsistent with the objective evidence of record.  During 
the March 2010 Board hearing, Ms. L.S. testified in regards 
to the Veteran's back, that his back got worse over time, 
that his "mobility got bad," and that they would not ask 
him to pick up a suitcase, especially if it was heavy, nor 
would they ask him to bring in groceries.  (See page 20).  
She further reported that the after service the Veteran could 
not play "ball" and that if he did he would injure his back 
picking up groceries.  (See page 21).  These statements are 
inconsistent with the Veteran's own reports during an October 
2002 VA Psychiatric Admission note; where he reported that he 
likes to play chess and sports.  In a November 2002 VA 
recreating therapy assessment, the Veteran reported that he 
was currently active in basketball and football, tennis, 
church, walking, weights, swimming, bicycling, bowling, and 
pool.  In a December 2002 VA Social Work Database Assessment, 
he reported that he enjoys playing bingo and chess, gambling, 
watching and playing basketball and football, taking walks, 
swimming, and biking.  Furthermore, during a December 2002 VA 
medical clearance for recreation, the Veteran was cleared 
medically for swimming, bowling, bicycling, running, 
woodshop, and fitness center

In addition to being inconsistent with other evidence of 
record, the Board notes the Veteran's account has been 
internally inconsistent.  During the March 2010 Board 
hearing, the Veteran denied any post-service trauma to his 
back (See page 26 and 27).  However, During a January 2003 VA 
Vocational counseling note, the Veteran specifically reported 
a back injury sometime in 1983 or 1984 where someone hit him 
which required him to be off work for a time. 

During the March 2010 Board hearing, the Veteran's sister, 
Ms. L.S. indicated that he had "jobs off and on," due to 
issues with his back.  She further indicated that because of 
the back issues and his "self-medicating," the Veteran was 
unable to attend work on a consistent basis.  (See page 9).  
A careful review of the evidence fails to reveal any mention 
of back issues as a reason for his having been fired from 
employment.  For example, in a November 2002 VA Social Work 
Database Assessment note, the Veteran indicated that he had 
held numerous jobs aside from his employment for the City of 
Alexandria, and that he had been fired from most employment 
because using drugs had interfered with work attendance and 
performance.  During a January 2003 VA Vocational Assessment, 
the Veteran specifically indicated that he has been late to 
work in the past due to "drug use" and that he has lost a 
job due to alcohol or drug problems stating, "my last job, 
got paid, got drunk, got high, and didn't show up for work."  
When asked about primary vocational issues the Veteran 
reported the cause for his past unemployment was "drugs" 
and he admitted having been fired because of his addiction.

In sum, both the Veteran and his sister's unsupported 
accounts are internally inconsistent as well as inconsistent 
with objective evidence of record, and are deemed not 
credible by the Board.  See Madden v. Brown, 125 F.3d 1447, 
1481 (Fed. Cir. 1997) (holding that the Board has "the 
authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence.")

The Veteran has also presented statements from his mother and 
his niece, Ms. SNR.  The Veteran's mother describes the 
Veteran having returned home from service in 1978 with back 
pain and mental problems, and asserts the Veteran has "been 
sick" since his return from service.  Ms. SNR stated she 
observed the Veteran having back pain and mental problems for 
most of her 28 years.  The Board does not question the 
sincerity of the Veteran's mother, of his niece and his 
sister.  However, the Board finds the contemporaneous records 
described above, in which the Veteran denied current back 
symptoms, to be inherently more probative than statements of 
his family members made years after the fact.

In regard to a nexus between the Veteran's current back 
disorder and his in-service injuries, the Board finds that 
competent medical evidence does not demonstrate a 
relationship between the current back disorder and any 
incident of active service.

During a July 2007 VA examination for the spine, the Veteran 
reported that he had injured his back falling on a diving 
board, that he was placed on bed rest, and that he has been 
having problems since that time which have worsened over the 
years.  However, after reviewing the entire claims file, the 
VA examiner opined that it was less likely as not that the 
Veteran's current back condition is related to his back 
complaints while in the military.  The examiner reasoned that 
although the Veteran did sustain an injury to his lower spine 
when he fell on a diving board in June 1977, the note only 
mentioned a contusion and there were no follow-up complaints.  
The examiner went on to note that the injury appeared to have 
been self-limiting and resolved because the Veteran was able 
to maintain all active duty without any complaints until 
February 1978 when he was playing basketball and had muscle 
spasms in his lower back, which again appeared to be self-
limiting and no mention of any back complains were on his 
discharge physical.  Moreover, the examiner noted that there 
was no documentation of any back condition until 20 years 
after service.  The VA examiner indicated that the Veteran 
had been hospitalized several times with no mention of back 
condition.  

There are no other competent opinions of record addressing 
medical nexus.  Although the Veteran may feel that his 
current back disorder is caused by his in-service injuries, 
he is not, as noted above, shown to have the requisite 
medical training or credentials needed to render a competent 
opinion on this matter.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Since the competent evidence of record does not support the 
Veteran's claim, the Board finds that a grant of service 
connection for a back disorder is not warranted.  In 
conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
Veteran's claim.  In reaching this conclusion the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for a back disorder 
(claimed as stiffness in back) is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


